Case 18-13947-mdc        Doc 91     Filed 04/16/21 Entered 04/16/21 16:56:18              Desc Main
                                    Document     Page 1 of 4



                   IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                               :
                                     : Case No.: 18-13947
Stacy A McCauley Cooney              : Chapter 13
                                     : Judge Magdeline D. Coleman
Debtor(s)                            : *******************
                                     :
Nationstar Mortgage LLC d/b/a Mr.    :
Cooper                               :
Movant                               :
                                     :
       v.                            :
                                     :
Stacy A McCauley Cooney              :
                                     :
William C. Miller, Esq., Trustee
                                     :
Respondents

                                 CERTIFICATE OF DEFAULT

       Now comes Nationstar Mortgage LLC d/b/a Mr. Cooper, its successor and assigns

(hereinafter, "Creditor") by and through counsel, and certifies to this Court that Stacy A

McCauley Cooney ("Debtor") has failed to comply with the Order approving the stipulation

dated April 6, 2020, a copy of which is attached hereto as Exhibit "A", by failing to make timely

payments in accordance with the stipulation. Pursuant to the Order, the automatic stay will

terminate upon the filing of a Certificate of Default.

       Creditor hereby avers that Debtor is delinquent for the January 1, 2021 payment and for

all arrears that were due thereafter. Further, pursuant to the terms of the stipulation, Creditor

provided Debtor and their Counsel with a Notice of Default on April 1, 2021, allowing Debtor

ten (10) days to cure the default. A copy of said default letter is attached hereto as Exhibit "B".

Ten (10) days have passed and the default has not been cured.




19-011212_JDD1
Case 18-13947-mdc       Doc 91    Filed 04/16/21 Entered 04/16/21 16:56:18                Desc Main
                                  Document     Page 2 of 4



       WHEREFORE, upon the filing of this Certificate of Default, Creditor requests that the

Court enter an order terminating the automatic stay.


                                                       Respectfully submitted,
                                                       /s/ Sarah E. Barngrover
                                                       Sarah E. Barngrover, Esquire (323972)
                                                       Adam B. Hall (323867)
                                                       Manley Deas Kochalski LLC
                                                       P.O. Box 165028
                                                       Columbus, OH 43216-5028
                                                       Telephone: 614-220-5611
                                                       Fax: 614-627-8181
                                                       Attorneys for Creditor
                                                       The case attorney for this file is Sarah E.
                                                       Barngrover.
                                                       Contact email is
                                                       sebarngrover@manleydeas.com




19-011212_JDD1
Case 18-13947-mdc        Doc 91    Filed 04/16/21 Entered 04/16/21 16:56:18           Desc Main
                                   Document     Page 3 of 4



                   IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                               :
                                     : Case No.: 18-13947
Stacy A McCauley Cooney              : Chapter 13
                                     : Judge Magdeline D. Coleman
Debtor(s)                            : *******************
                                     :
Nationstar Mortgage LLC d/b/a Mr.    :
Cooper                               :
Movant                               :
                                     :
       v.                            :
                                     :
Stacy A McCauley Cooney              :
                                     :
William C. Miller, Esq., Trustee
                                     :
Respondents

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Certificate of Default was

served on the parties listed below via e-mail notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   William C. Miller, Esq., Chapter 13 Trustee, P.O. Box 1229, Philadelphia, PA 19105,
   ecfemails@ph13trustee.com

   Brad J. Sadek, Attorney for Stacy A McCauley Cooney, Sadek and Cooper, 1315 Walnut
   Street, Suite 502, Philadelphia, PA 19107, brad@sadeklaw.com

                                                                                       16
The below listed parties were served via regular U.S. Mail, postage prepaid, on April ___, 2021:

   Stacy A McCauley Cooney, 313 BeechTree Drive, Broomall, PA 19008

   Stacy A McCauley Cooney, 313 Beechtree Dr, Broomall, PA 19008

   Asset Acceptance, LLC, P.O. Box 1630, Warren, MI 48090

   Pennsylvania Department of Revenue, 110 N 8th St., Ste 204B, Philadelphia, PA 19107

   PNC Bank, 300 Fifth Avenue, Pittsburgh, PA 15222



19-011212_JDD1
Case 18-13947-mdc   Doc 91   Filed 04/16/21 Entered 04/16/21 16:56:18         Desc Main
                             Document     Page 4 of 4



         4/16/2021
  DATE: _______________
                                            /s/ Sarah E. Barngrover
                                           Sarah E. Barngrover, Esquire (323972)
                                           Adam B. Hall (323867)
                                           Manley Deas Kochalski LLC
                                           P.O. Box 165028
                                           Columbus, OH 43216-5028
                                           Telephone: 614-220-5611
                                           Fax: 614-627-8181
                                           Attorneys for Creditor
                                           The case attorney for this file is Sarah E.
                                           Barngrover.
                                           Contact email is
                                           sebarngrover@manleydeas.com




19-011212_JDD1
